Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 Applicant's reply of 08/04/2021 has been entered. Applicant’s amendments to the Specification have overcome each objection previously set forth in the Non-Final Office Action mailed 03/30/2021.
Applicant has amended claims 1 and 2 to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function).  Therefore, this interpretation noted in the Non-Final Office Action is withdrawn.
Applicant’s amendments to claims 1 and 2 have overcome each objection under 35 USC §112 previously set forth in the Non-Final Office Action.  Therefore, these objections are withdrawn. 
The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 2A, Prong One, of the eligibility analysis, the claims recite a process to develop a product based on a need provider’s input.  This manufacturing process relates to the economy and commerce, and is therefore a fundamental economic practice or principle; i.e., placing an order, as exemplified in the PEG. Furthermore, the claims recite a manner in which to perform marketing or sales activities and business relations, which are commercial interactions.  Both of these are commercial interactions.  Lastly, they recite following rules or instructions, which is considered managing personal behavior or relationships or interactions between people.  These two categories both represent the grouping of certain methods of organizing human activity, and are thus considered, abstract ideas.  
Claim 1 and 2 are similar and recite the abstract idea by the elements of:
support processing for manufacturing a predetermined product, based on a plurality of pieces of information provided by a plurality of participants, 
receive, from a need provider who desires to manufacture the predetermined product, as need information, information indicating that there is a need for a development of the predetermined product, wherein the need provider announce[s] the need for the development of the predetermined product; 
disclose, the need information and receive[], as design information, respective information for designing the predetermined product that is provided from each of a predetermined one or more participants among the participants, wherein the need provider uploads the design information for disclosing;

perform, a design of the predetermined product based on one or more pieces of the design information, wherein the one or more pieces of the design information includes priorities based on one or more of productivity, scale, technical capabilities for providing support for manufacturing the predetermined product, money invested by the predetermined one or more participants on the manufacture of the predetermined product, improvement to the one or more pieces of the design information, an addition of a predetermined item, and a combination of the one or more pieces of design information;
receive, information on each of a plurality of components of the predetermined product manufactured based on details of the optimized design by each of a predetermined one or more participants among the participants; and, 
control, progress of a flow of processing.
These claims describe the actions inherent in a manufacturing process; a manner in which to perform marketing or sales activities and business relations; and, rules or instructions to be followed.  Hence, they illustrate the abstract ideas described above.  
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
an information processing device which performs;
a web portal;
a terminal;
a processor and a memory for storing instructions, when executed, causing the processor to;
a need reception unit;
a design information reception unit;
a design optimization unit;
a component information reception unit;
a flow progress control unit;
a feedback information acquisition unit; and,
an evaluation reception unit.  
These additional elements simply instruct one to practice the abstract ideas identified above utilizing devices and units, a web portal and a terminal, and a processor, memory, and instructions, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea.  See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.
For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).  It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not re-evaluated in Step 2B.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nick (US 6,003,012), hereinafter, Nick.
 Regarding claims 1 and 2, Nick discloses an information processing device that performs support processing when discussing the “configuration program module” in a computer system, at [Column 19, Lines 46 - 47 and Figures 10 – 12.] As indicated in Figure 10, this module represents a process flow from customer specification (user order) to shipping, analogous to process support for manufacturing as indicated in the present application.  Key to Nick’s system is “a digital computer system 220 including a data processor 221 and a memory 222.”  See [Column 19, Line 46 and Fig. 10].   Nick further adds, “[t]he product selector program 223 is accessed by a sales engineer at a computer terminal 227 to obtain a quote or to place an order”, at [Colum 19, Line 52], thus, meeting amended claim language of a web portal and user terminal.  
Nick further discloses a need reception unit which receives, from a need provider who desires to manufacture the predetermined product, when describing management conducting “customer interviews to obtain information on the customers' actual needs that 
Nick also discloses a design information reception unit and design optimization unit when further detailing specifications of products and the product line maturation. See Column 6, Lines 55 – 65. Nick discloses, “customers indicate the product specifications”, i.e., the design information, and “an inherent process of product evolution and gradual, incremental improvements.” This evolution and improvement is analogous to optimization. Noting that optimization in the instant application, at [0039], refers to the design details and any reference information of the product. Further optimization occurs when “management revises the product specifications to more precisely correspond to the actual needs of the groupings of customers”, Column 7, Line 33; and “the existing product configurations, modules, components, and parts are evaluated in view of the revised specifications. This evaluation is done to determine whether some of the existing product configurations, modules, components, and parts are no longer needed, to determine whether to design entirely new product configurations, modules, components, and parts to better satisfy the customers' actual needs, and then to organize and rank the product configurations, modules, components, and parts on a scale of those that are most 
Nick also discloses a component information reception unit which receives information on each of a plurality of components when further explaining management activities. Specifically, “management identifies a subset of the product configurations, modules, components, and parts that in various combinations satisfy a majority (typically about 80%) of the customer needs. See [Column 7, Line 49 – 52]; and “management standardizes and streamlines a process of ordering and manufacturing standard designs using the standard configurations, modules, components, and parts. In other words, a first step in order taking and processing is to determine whether or not the desired product specifications can be met using any of the standard configurations, modules, components, and parts. See [Column 7, Lines 57 – 60.] See also Figure 1, showing product configurations and components.
Nick further discloses a flow progress control unit when introducing the configuration program module, at [Column19, Line 46] that represents a process flow from customer specification (user order) to shipping, analogous to process support for manufacturing as indicated in the present application. See also [Figure 10.]
Lastly, Nick discloses the feedback information acquisition unit and an evaluation reception unit when detailing how management “conducts an in-depth review of the product line, including a study of the product offerings, a study of the manner in which the product is manufactured and sold, and extensive customer interviews to obtain information on the customers' actual needs.” See Column 6, Lines 47 – 51.] These reviews “are used to identify and understand the actual needs of individual customers .

Response to Arguments
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive.  Applicant argues patentability under 35 U.S.C. § 101, beginning on page 11; based on the reasoning that follows, Examiner respectfully disagrees with Applicant’s argument.
Applicant’s first contention is that “none of the claimed limitations . . . fall into a mental process - . . .”  See Remarks, page 13.   Examiner notes that no recitations to a mental process were cited in the Non-Final Office Action, thus this argument is moot.  Examiner further notes that the amended claims were reviewed per the eligibility analysis as directed by the 2019 PEG (all steps, all prongs) and the claimed language is directed to an abstract idea without integration into a practical application and without reciting significantly more. See detailed analysis above.  
Applicant would like to rely on the amended claims to provide for allowability by reciting exemplified language found on page 13 of Remarks.  Examiner finds this argument not persuasive because Applicant has added more generically recited Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014).  
Applicant further argues on page 13 that “through a web portal…a user terminal…integrate the abstract idea into a practical application.”  Examiner respectfully disagrees and maintains that these additional elements simply further instruct one to practice the abstract ideas identified above utilizing generically recited devices to perform the method that defines the abstract idea as indicated in MPEP 2106.05(f).

Applicant’s final argument, beginning on page 14, discusses 35 U.S.C. § 102 claim rejections. With respect to the rejection(s) of previous claim(s) 1 and 2, and included amendments, consideration has been made and the arguments are moot in view of the new grounds of rejections applied to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  De Smedt (US 20060015829) discloses a method and apparatus for designing electronic circuits using optimization.  Gozzi (US 20080091289) details a scheduling system.  Jin (US 20020087368) has a method and system for introducing a .  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687